DETAILED ACTION
Claims 1-9 are pending.  Claims 1 and 6 have been amended.  Claims 1-9 are rejected.
The instant application claims foreign priority to application No CN201810879113.1 filed on 08/03/2018.
The instant application is a 371 of application No. PCT/CN2019/096450 filed on 07/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodge et al., Patent Application Publication No. 2007/0088766 (hereinafter Bodge) in view of Golec et al., Patent Application Publication No. 2017/0076342 (hereinafter Golec), Glassco et al., Patent Application Publication No. 2006/0248182 (hereinafter Glassco) and Mesika et al., Patent Application Publication No. 2014/0337282 (hereinafter Mesika).

Regarding claim 1, Bodge teaches:
A processing method for changing time-series database table structure (Bodge Paragraph [0026], data item, the delta value 106 is guaranteed to change each time one or more characteristic values changes), wherein comprising the following steps:
an application side generates a data table containing a table name ID (Bodge Paragraph [0025], characteristics may include a metadata object's type, owner, and name, such as TABLE SCOTT.TIGER), a schema version (Bodge Paragraph [0042], been added to the schema SCOTT, and capture version 2 is captured), and a column ID (Bodge Paragraph [0039], numeric column, FIRST_VERSION, which identifies the first baseline version in which a data item version appears);
when a data column is increased (Bodge Paragraph [0026], delta value 106 is guaranteed to change each time one or more characteristic values changes), the application side modifies a schema of the data table (Bodge Paragraph [0098], modify, and extract information from database 912. Database 912 includes a plurality of data items 914A-N, which may be organized in one or more schemas 916A-M), increases the schema version (Bodge Paragraph [0098], which may be organized in one or more schemas 916A-M, Paragraph [0043], modified version of table), assigns a new column ID number to a newly increased column incrementally (Bodge Paragraph [0098], modify, and extract information from database 912. Database 912 includes a plurality of data items 914A-N), and assigns a default value to the newly increased column (Bodge Paragraph [0038], One column that contains the delta value for this version of the data item);
when a data node receives, according to a request to insert data current data carrying a current schema version of a data table from the application side (Bodge Paragraph [0011], data items with stored delta values that have been added to or updated in the second version, Paragraph [0088], It is only necessary to insert the delta value in the data structure, using the delta value as the key value, Paragraph [0041], versions table 200 after the initial capture (baseline) is shown in FIG. 2. In this example, the baseline selects tables in schema SCOTT),
the data node stores the current schema version of the data table carried by the current data from the application side (Bodge Paragraph [0041], versions table 200 after the initial capture (baseline) is shown in FIG. 2. In this example, the baseline selects tables in schema SCOTT), and
Bodge does not expressly disclose:
compares the current schema version of the data table carried by the current data with a previous schema version of the same data table from the application side previously stored the data node;
However, Golec teaches:
compares the current schema version of the data table carried by the current data with a previous schema version of the same data table from the application side previously stored the data node (Golec Paragraph [0158], version check occurs prior to comparing the hash value of the present item to a hash value for a prior item, Paragraph [0158], check compares the duplicate check schema version);
The claimed invention and Golec are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge and Golec to have combined Bodge and Golec.  One of ordinary skill in the art would recognize the benefits of comparing schema values to ensure version are correct.
Bodge in view of Golec does not expressly disclose:
the data node stores the previous data from the application side in the memory cache region to a disk; and
the data node redistributes, according to a current schema definition obtained from the application side, a new memory cache region, and writes the current data from the application side into the new memory cache region.
However, Glassco teaches:
the data node stores the previous data from the application side in the memory cache region to a disk (Glassco Paragraph [0333], number of samples to be kept in the cache in support of situations where Subscribers may consume data samples); and
the data node redistributes, according to a current schema definition obtained from the application side (Glassco Paragraph [0333], number of samples to be kept in the cache in support of situations where Subscribers may consume data samples, Paragraph [0236], Schema 202/204, the existing Network 200 is destroyed and a new Network 200 created, with new referenced Schema 202-204), a new memory cache region, and writes the current data from the application side into the new memory cache region (Glassco Paragraph [0241], developing and uploading agents for redistribution and registering Server).
The claimed invention and Glassco are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge and Glassco to have combined Bodge and Glassco.  Golec was combined with the primary reference of Bodge to merely show schema version comparisons which is unaffected by the inclusion of the Glassco reference.  One of ordinary skill in the art would recognize the benefits of caching samples for data usage.
Bodge in view of Golec does not expressly disclose:
if the current schema version is greater than the previous schema version of the stored the data node,
However, Mesika teaches:
if the current schema version is greater than the previous schema version of the stored the data node (Mesika Paragraph [0016], identification number of the candidate upgrade script is greater than the highest identification number in the schema version),
The claimed invention and Mesika are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge in view of Golec and Mesika to have combined Bodge in view of Golec and Mesika.  Since Golec already teaches the comparison of schema versions, one of ordinary skill in the art would recognize that the outcome of the comparison could be less than, equal to, or greater than.  Golec merely does not teach what happens in each of those scenarios but does disclose a comparison where Mesika teaches the scenario that the number is greater than.

Regarding claim 2, Bodge in view of Golec, Glassco and Mesika further teaches:
The method of claim 1, wherein an increased schema version is modified from 0 or a certain number, each time the schema being modified, the scheme version is increased by 1 (Golec Paragraph [0159], duplicate check schema version identification is simply a number that is incremented (increased by 1) upon each change to the duplicate check schema).

Regarding claim 4, Bodge in view of Golec, Glassco and Mesika further teaches:
The method of claim 1, wherein if a column is deleted, the column is directly deleted from the data table (Bodge Paragraph [0032], data item has been deleted since the last baseline version, the capture algorithm does not include it in the current version).

Regarding claim 6, Bodge in view of Golec, Glassco and Mesika further teaches:
The method of claim 1, wherein if the comparison result is consistent, directly write the current data into the memory cache region (Glassco Paragraph [0333], samples to be kept in the cache, Paragraph [0400], versions are up to date (Golec teaches the claimed comparison, this would be one of the three scenarios as previously described));
if the current schema version is less than the previous schema version, handle it as an error (Mesika Paragraph [0016], candidate upgrade script is less than the highest identification number in schema version table, installation of the candidate script may be skipped (error)).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodge in view of Golec, Glassco, Mesika and Bestgen et al., Patent Application Publication No. 2014/0229429 (hereinafter Bestgen).

Regarding claim 3, Bodge in view of Golec, Glassco and Mesika teaches parent claim 1.
 Bodge in view of Golec, Glassco and Mesika does not expressly disclose:
wherein the column ID starts to grow naturally from 0 or a certain number, wherein a corresponding column ID is not reused when a column is deleted.
However, Bestgen teaches:
wherein the column ID starts to grow naturally from 0 or a certain number, wherein a corresponding column ID is not reused when a column is deleted (Bestgen Paragraph [0036], the delete request may include values from columns such as account numbers as represented in table 310, Paragraph [0026], Each column within a table 235 may also have a unique name).
The claimed invention and Bestgen are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge and Bestgen to have combined Bodge and Bestgen.  One of ordinary skill in the art would recognize the benefits of columns having unique names in order to ensure data consistency.

Regarding claim 5, Bodge in view of Golec, Glassco and Mesika teaches parent claim 1.
 Bodge in view of Golec, Glassco and Mesika does not expressly disclose:
wherein when a name of a column is modified, any modification can be made as long as uniqueness of the name of the column in a table is guaranteed.
However, Bestgen teaches:
wherein when a name of a column is modified, any modification can be made as long as uniqueness of the name of the column in a table is guaranteed (Bestgen Paragraph [0026], Each column within a table 235 may also have a unique name).
The claimed invention and Bestgen are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge and Bestgen to have combined Bodge and Bestgen.  One of ordinary skill in the art would recognize the benefits of columns having unique names in order to ensure data consistency.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodge in view of Golec, Glassco, Mesika and Meyer et al., Patent Application Publication No. 2010/0121839 (hereinafter Meyer).

Regarding claim 7, Bodge in view of Golec, Glassco and Mesika teaches parent claim 6.
Bodge in view of Golec, Glassco and Mesika does not expressly disclose:
wherein when data is written into a disk from the cache region, a new data block and corresponding index block information are established; the definition of the schema thereof is stored in the new data block or the index block.
However, Meyer teaches:
wherein when data is written into a disk from the cache region, a new data block and corresponding index block information are established (Meyer Paragraph [0107], An up-to-date cache of primitives to be written to the index is maintained); the definition of the schema thereof is stored in the new data block or the index block (Meyer Paragraph [1234], a schema-last, automatically indexed tuple-store).
The claimed invention and Meyer are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge and Meyer to have combined Bodge and Meyer.  One of ordinary skill in the art would recognize the benefits of maintaining indexes in order to maintain better access.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodge in view of Golec, Glassco, Mesika and Dettinger et al., Patent Application Publication No. 2003/0140284 (hereinafter Dettinger).

Regarding claim 8, Bodge in view of Golec, Glassco and Mesika teaches parent claim 1.
Bodge in view of Golec, Glassco and Mesika does not expressly disclose:
further comprising an inquiring step as follows: when inquiring, the application side informs a system of the columns that need to be queried, and the system needs to convert the columns into column IDs and then sends an inquiring request to a corresponding data node.
However, Dettinger teaches:
further comprising an inquiring step as follows: when inquiring, the application side informs a system of the columns that need to be queried (Dettinger Paragraph [0034], column index that must be between 1 and the number of columns in the results of a query, and returns the value from that column number represented as an integer, Paragraph [0042], covert the column value to an integer), and the system needs to convert the columns into column IDs and then sends an inquiring request to a corresponding data node (Dettinger Paragraph [0034], column index that must be between 1 and the number of columns in the results of a query, and returns the value from that column number represented as an integer).
The claimed invention and Dettinger are from the analogous art of query systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Bodge and Dettinger to have combine Bodge and Dettinger.  One of ordinary skill in the art would recognize the benefits of querying data for better data access.

Regarding claim 9, Bodge in view of Golec, Glassco, Mesika and Dettinger further teaches:
The method of claim 8, wherein the data node determines a data block meeting conditions according to inquiring conditions, if a column to be inquired is defined in the data block, normal processing is carried out (Dettinger Paragraph [0034], column index that must be between 1 and the number of columns in the results of a query, and returns the value from that column number represented as an integer), otherwise, a default value is returned.

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

On pages 6-10, Applicant argues against the rejection under 35 U.S.C. 103.
On pages 8-9, Applicant argues that Bodge does not disclose “when a data column is increased, the application side modifies a schema of the data table, increases the schema version.”, the Examiner disagrees.  Bodge teaches a delta value that is changed (Paragraph [0026]).  Bodge further teaches a database which is organized with one or more schemas (Paragraph [0098]).  Bodge further teaches a column that contains the delta value for the version of the data item (Paragraph [0038]).  Bodge further teaches a first and latest version (Paragraph [0039]).  These teachings show that Bodge does disclose a schema of the database and a column that discloses a change for the version.  The latest version can be considered increasing the version.
On pages 9-10, Applicant argues that Golec does not disclose “when a data node receives, according to a request to insert data, a current data carrying a current schema version of a data table from the application side, the data node stores the current schema version of the data table carried by the current data from the application side, and compares the current schema version of the data table carried by the current data with a previous schema version of same data table from the application side previously stored the data node.”, the Examiner disagrees.  Applicant further states that Golec is limited to hash value of the item and it is not schema version of the data table, Golec is taken in view of the primary reference Bodge with has been previously shown to teach a schema of a database.  Golec teaches a version check that compares hash values and a check that compares duplicate check schema version (Paragraph [00158]).  Therefore, Bodge teaches the claimed schema while Golec teaches the comparison.
On page 10, Applicant states that even if a person of skill would consider modifying Bodge in view of Golec and then further in view of Glassco and Mesika, the combined art still does not disclose or suggest all of the claimed elements, the Examiner disagrees.  Glassco teaches cache along with a new schema (Paragraphs [0333] and [0236]).  Mesika teaches determining if an identification number is greater than the identification number in the schema (Paragraph [0016]).  These show that Glassco and Mesika teach the cache along with the claimed comparison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teitelbaum, Patent Application Publication No. 2014/0052761.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                     

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164